Citation Nr: 1601163	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-31 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity including as secondary to service-connected disability and entitlement to compensation for peripheral neuropathy of the right lower extremity under 38 U.S.C. § 1151.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy and tarsal tunnel syndrome.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and November 2012 decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2014 rating decision, service connection for left lower extremity radiculopathy and tarsal tunnel syndrome was granted and a 10 percent rating was assigned effective December 29, 2010.  A notice of disagreement was received in August 2015.  In October 2015, the Veteran testified before the undersigned via video conference from the RO.

The issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy and tarsal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 26, 2015, at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from Veteran that a withdrawal of his appeal is requested as to the issue of service connection for peripheral neuropathy of the right lower extremity including as secondary to service-connected disability and entitlement to compensation for peripheral neuropathy of the right lower extremity under 38 U.S.C.A. § 1151.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of service connection for peripheral neuropathy of the right lower extremity including as secondary to service-connected disability and entitlement to compensation for peripheral neuropathy of the right lower extremity under 38 38 U.S.C.A. § 1151.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issue of service connection for peripheral neuropathy of the right lower extremity including as secondary to service-connected disability and entitlement to compensation for peripheral neuropathy of the right lower extremity under 38 U.S.C.A. § 1151, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of service connection for peripheral neuropathy of the right lower extremity including as secondary to service-connected disability and entitlement to compensation for peripheral neuropathy of the right lower extremity under 38 U.S.C.A. § 1151 is dismissed.



REMAND

The Veteran has submitted a notice of disagreement as to the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy and tarsal tunnel syndrome.  At his Board hearing, the Veteran and his representative emphasized that this was the issue being pursued.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy and tarsal tunnel syndrome in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







						(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


